United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3735
                        ___________________________

                                 James Van Nguyen

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   Patricia Foley, in her individual and official capacity; Jody Alholinna, in her
   individual and official capacity; Nancy Martin, in her individual and official
capacity; Charli R. Vig, in his individual and official capacity; Keith B. Anderson,
in his individual and official capacity; Rebecca Crooks-Stratton, in her individual
    and official capacity; Cole W. Miller, in his individual and official capacity

                      lllllllllllllllllllllDefendants - Appellees
                         ___________________________

                                No. 21-3821
                        ___________________________

                                 James Van Nguyen

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

   Patricia Foley, in her individual and official capacity; Jody Alholinna, in her
   individual and official capacity; Nancy Martin, in her individual and official
capacity; Charli R. Vig, in his individual and official capacity; Keith B. Anderson,
in his individual and official capacity; Rebecca Crooks-Stratton, in her individual
    and official capacity; Cole W. Miller, in his individual and official capacity

                      lllllllllllllllllllllDefendants - Appellants
                                       ____________
                     Appeals from United States District Court
                           for the District of Minnesota
                                   ____________

                            Submitted: October 25, 2022
                             Filed: November 2, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       James Nguyen appeals following the district court’s1 dismissal of his civil
rights action. Upon careful de novo review, see Montin v. Moore, 846 F.3d 289, 292
(8th Cir. 2017) (standard of review), we affirm.

       We agree with the district court that Nguyen’s 42 U.S.C. § 1983 claims failed,
as he alleged defendants acted under color of tribal, not state, law. See Stanko v.
Oglala Sioux Tribe, 916 F.3d 694, 698 (8th Cir. 2019) (plaintiff’s § 1983 claim was
properly dismissed where he alleged defendants acted under color of tribal or federal,
not state, law). We also agree that his claims under the Indian Civil Rights Act
(ICRA) failed, as only habeas corpus relief is available under that statute, and habeas
relief was unavailable to challenge a tribal court’s custody order. See Santa Clara
Pueblo v. Martinez, 436 U.S. 49, 70-72 (1978) (ICRA does not authorize actions for
injunctive relief against tribe or its officers; only available remedy is habeas corpus);
Azure-Lone Fight v. Cain, 317 F. Supp. 2d 1148, 1151 (D. N.D. 2004) (habeas relief


      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                          -2-
under ICRA is not available to challenge propriety of tribal judge’s decision in
custody matter).2

       We dismiss defendants’ cross-appeal for lack of standing, as they were the
prevailing parties below. See Cutcliff v. Reuter, 791 F.3d 875, 880 (8th Cir. 2015)
(party may be aggrieved by district court decision that adversely affects its legal
rights or position as to other parties in case or other potential litigants, but desire for
better precedent does not by itself confer standing to appeal); United States v.
Northshore Mining Co., 576 F.3d 840, 847 (8th Cir. 2009) (dismissing appeal, as
prevailing party could not appeal from district court’s order; allegedly adverse
collateral ruling was not necessary to district court’s judgment, and prevailing party
did not challenge judgment itself). We grant defendants’ motion to seal; the clerk’s
office is directed to seal Nguyen’s reply brief.

       The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




       2
        Nguyen has not appealed the dismissal of the claims against former guardian
ad litem Jody Alholinna. See Fed. R. App. P. 3(c)(6) (appellant may designate only
part of judgment or order by expressly stating that notice of appeal is so limited). We
decline to consider Nguyen’s new arguments on appeal. See Oglesby v. Lesan, 929
F.3d 526, 534 (8th Cir. 2019).

                                           -3-